Citation Nr: 0422837	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchial asthma.

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1976 to May 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to service connection for bronchial 
asthma will be addressed in the Remand portion of this 
document.


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied the 
appellant's attempt to re-open his claim of entitlement to 
service connection for bronchial asthma; the appellant did 
not perfect an appeal.

2.  Evidence associated with the record since the March 1994 
decision is new and material and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bronchial asthma.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision denying reopening of the 
appellant's claim of entitlement to service connection for 
bronchial asthma is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  Evidence received since the March 1994 rating decision is 
new and material, and the appellant's claim of entitlement to 
service connection for bronchial asthma is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132 (West 2002).  The presumption of 
sound condition may only be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service and clear and unmistakable evidence that the 
injury or disease was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 2002); see VAOPGCPREC 3-2003 (July 16, 2003).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition"-that is, a worsening that existed not only at 
the time of separation but one that still exists currently-
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n.2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In a March 1988 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
bronchial asthma.  In a May 24, 1988 letter, the RO informed 
the appellant that his claim had been denied.  The appellant 
did not perfect an appeal of the March 1988 rating decision.  
In a March 1994 rating decision, the RO denied the 
appellant's attempt to re-open his claim of entitlement to 
service connection for bronchial asthma.  In a March 16, 1994 
letter, the RO informed the appellant that his attempt to re-
open his claim was denied.  The appellant did not appeal the 
March 1994 rating decision.  Decisions by the RO are final 
unless appealed to the Board.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

The appellant now seeks to reopen his claim of entitlement to 
service connection for bronchial asthma.  The law and 
regulations allow for reopening a claim, even if finality has 
attached, if new and material evidence has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the March 1994 final 
decision.  The evidence received after March 1994 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The Board has reviewed all of the additional evidence 
received herein since the March 1994 decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for bronchial 
asthma, and, therefore, the claim is reopened.  In an April 
2002 statement, J. M. S., M.D. (Dr. M.), stated that the 
appellant received current treatment for bronchial asthma.  
The appellant reported to Dr. M. that he had continued to 
take the same medication that he had been prescribed during 
his military service.  Dr. M. stated that, based upon the 
symptoms and history of medications reported by the 
appellant, the appellant had continued to suffer from 
bronchial asthma since his military service.  In an August 
2002 statement, Dr. M. opined that the factors or events 
incurred in military service influenced the development of 
the appellant's current bronchial asthma.  In a December 2002 
statement, Dr. M. stated that the appellant's asthma began in 
service and gradually worsened thereafter.

The statements from Dr. M. are clearly "new" evidence, 
because they were not before the RO at the time of its March 
1994 rating decision.  The Board also finds the evidence to 
be material because it relates to an unestablished fact 
necessary to substantiate the claim-whether the appellant's 
bronchial asthma underwent a permanent increase in severity 
during his military service.  The appellant's claim of 
entitlement to service connection was denied in March 1994 
because his bronchial asthma was determined to have pre-
existed his military service and because there was no 
evidence of aggravation of his bronchial asthma during 
service.  Because Dr. M. indicates that the appellant 
continued to require medication for his bronchial asthma from 
his military service to the present, the new evidence 
provides information pertinent to whether the disorder 
increased in severity during service, bearing on the issue of 
aggravation, and thus raises a reasonable possibility of 
substantiating the claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for bronchial asthma has been submitted.  Thus, 
the Board reopens the claim for service connection for 
bronchial asthma and will remand the claim for additional 
development noted below.


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for 
bronchial asthma is reopened, and, to this extent, the appeal 
is granted.


REMAND

The issue of entitlement to service connection for bronchial 
asthma is not yet ready for appellate review.

In a July 2002 statement, the appellant asserted that he had 
been treated following his military service for respiratory 
conditions at Kingsbridge VA hospital in Bronx, New York; and 
at the VA Medical Center (VAMC) in San Juan, Puerto Rico.  VA 
medical records dated in 1983 indicate that the appellant had 
been treated previously at VA facilities.  VA records are 
considered part of the record on appeal because they are 
within VA's constructive possession, and these records must 
be considered in deciding the appellant's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  Records of 
VA treatment of the appellant should be obtained.  The 
appellant also stated that he had been treated at Lincoln 
Hospital in Bronx, New York, shortly after service.  Records 
from Lincoln Hospital have not been obtained.

In a March 2004 statement, the appellant requested a hearing 
before a hearing officer at the RO in order to present 
testimony from Dr. M.  The appellant should be provided with 
such an opportunity.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  The RO should obtain VA records of 
treatment of the appellant for 
respiratory/pulmonary conditions at the 
Bronx, New York, VA Medical Center (VAMC) 
and the San Juan, Puerto Rico VAMC from 
May 1977 to February 1983.  All records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  The RO should associate all 
records and responses with the claims 
file.  If any records have been archived 
at a records repository, those records 
should be obtained

2.  After securing any necessary release, 
the RO should obtain medical records from 
Lincoln Hospital in Bronx, New York 
(possible address-234 East 149th Street, 
Bronx, NY  10451), for treatment of the 
appellant for pulmonary/respiratory 
conditions between May 1977 and March 
1986.  The RO should associate all 
records and responses with the claims 
file.  The appellant should be notified 
if requests to obtain these records are 
unsuccessful.  See 38 C.F.R. 
§ 3.159(e)(1) (2003).

3.  The appellant should be scheduled for 
a hearing before a decision review 
officer at the RO.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should consider the 
effect of VAOPGCPREC 3-2003.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



